EY     GENE-




                          July 6, 1962


Honorable John H. Fllnn             Opinion No. WW-1375
District Attorney
36th Judicial District              Re:   Whether the provisions of
P. 0. Box 1112                            Article 326k-12, Vernon's
Sinton, Texas                             Civil Statutes, are appli-
                                          cable to San Patriclo
                                          County and related ques-
Dear Mr. Fllnn:                           tions.
     In your recent letter you request the opinion of this of-
fice on whether the provisions of Article 326k-12, Vernon's
Civil Statutes, are applicable to San Patricia County and re-
lated questions.
     A summary of the relevant facts shows that the population
of San Patricia County according to the last Federal Census
is 45,021, and that San Patriclo County has two District Courts,
the 36th Judicial District and the 156th Judicial District
authorized bs Artl~cle199-36 and Article 199-156, Vernon's Civil
Statutes, respectively.-- -
     Section 1 of Article 326k-12 provides in part as follows:
            ,1
             . . . in a Judicial District composed of
     one (1) or more counties and in which the popu-
     lation in any one (1) of said counties, as de-
     termined by the last preceding Federal Census,
     is not less than thirty-nine thousand (39,000)
     and not more than fifty thousand (50,000) in-
     habitants, and In which county there are two (2)
     or more District Courts the District Attorney
     or the Criminal District Attorney wdth the con-
     sent of a majority of the Mstrlct Judges, Is
     hereby authorized to appoint at their discretion,
     one (1) Investigator or assistant. Such lnves-
     tigators or assistants shall receive a salary of
     not more than Three Thousand, Seven Hundred and
     Fifty Dollars ($3,750) per annum, nor less than
     Three Thousand Dollars ($3,000) per annum, the
     amount of such salary to be fixed by the District
     Attorney or Criminal District Attorney and ap-
     proved by a majority of the District Judges; such
     investigators or assistants, as well as the Dls-
     trict Attorney or Criminal District Attorney, shall
     be allowed a reasonable amount for expenses not
Hon. John H. Flinn, page 2 (WW-1375)


    to exceed Six Hundred Dollars ($600)~ each, per
    annum. The assistants to the District Attorney
    or Criminal District Attorney must be duly and
    legally licensed to practice law in the State of
    Texas, however, the investigators need not be
    duly and legally licensed to practice law in the
    State of Texas.
    The specific queationg you des&re.anstieredare these:
           "1. Are the quoted provisions of Art.
    326K-12 applicable to San Patricia County?
           "2. Does Art. 3261(-12authorize the
    appointment by me, with the consent of the
    majority of the district judges, of an investl-
    gator or assistant?

           "3   Does Art. 326K-12 authorize the
    assistant'or investigator with authority in
    the whole of the District or would his authority
    be limited only to the County which had a popu-
    lation of not less than thirty-nine thousand
    i;;:;;3gin;;:not more than fifty thousand (50,000)

           "4. WoUsA this statute, Art. 326K-12~
    require the approval of both District Judges when
    there are only two such judges?"
     The answer to question 1 is in the affirmative. Since San
Patrlcio County has a population that is within that specified
by the statutory provisions and also has two District Courts,
the provisions are applicable.
     The answers to questions 2 and 4 are also in the afflrma-
tive. The provisions of Section1 df'Artl@le:326k-12 authorize
the District Attorney or Criminal District Attorney to appoint
an investigator or assistant with the consent of a majority of
the District Judges. Since there are only two District Judges,
it would take the consent of both to have a majority.
     In answer to question 3, it Is the opinion of this office
that the authority of the assistant or Investigator would go
to the whole of the district. Although only oy;lecounty pays
the salary, Section 3 provides that they have       . authori-
ty under the discretion of the District Attorney'&       '
Since the District Attorney has authority for the whole Af the
district and the investigator or assistant is subject to his
Hon. John H. Flinn, Page 3 (JW-1375)


direction, then it would seem that the authority of the investi-
gator or assistant would go to the whole of the district also
unless otherwise directed by the District Attorney.
     Therefore, it is the opinion of this office that the authori-
ty of such an investigator or assistant would go to the whole
of the district unless otherwise directed by the District Attorney.


                          SUMMARY
            Article 326&-X?, Vernon's Civil Stat-
     utes, authorizes the District Attorney of the
     36th Judicial District to appoint an investi-
     gator or assistant with the consent of a
     majority of the District Judges. The authority
     of the investigator or assistant will go to the
     whole of the district unless otherwise directed
     by the District Attorney.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas




JHH:mkh:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
F. R. Booth
Bill Allen
Gordon Zuber
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore